Name: 91/446/EEC: Commission Decision of 26 July 1991 concerning the importation by Member States of fresh meat from El Salvador
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  animal product;  America
 Date Published: 1991-08-28

 Avis juridique important|31991D044691/446/EEC: Commission Decision of 26 July 1991 concerning the importation by Member States of fresh meat from El Salvador Official Journal L 239 , 28/08/1991 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 38 P. 0163 Swedish special edition: Chapter 3 Volume 38 P. 0163 COMMISSION DECISION of 26 July 1991 concerning the importation by Member States of fresh meat from El Salvador (91/446/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/69/EEC (2), and in particular Articles 4 and 16 thereof, Whereas El Salvador appears on the list of third countries from which the Member States authorize the importation of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3), as last amended by Commission Decision 90/485/EEC (4); Whereas it is the Commission's responsibility to adopt decisions in respect of third countries for animal health conditions and public health; Whereas no exports of fresh meat from El Salvador are currently envisaged; Whereas it is for the Commission to adopt a Decision appropriate to these circumstances; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States may not authorize the importation of fresh meat from El Salvador. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 46, 19. 2. 1991, p. 37. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 267, 29. 9. 1990, p. 46.